--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT made this 3rd day of March, 2010 (the “Effective Date”).

BETWEEN:

Blue Sphere Corporation, a Nevada company with a business office in Hong Kong
(formerly Jin Jie Corp.),

(the “Company”)

AND:

Eli Weinberg, an individual currently residing in Haifa, Israel.

(the “Chairman”)

WHEREAS:

A. The Company has, subject to the completion of certain conditions by the
Chairman, agreed to engage the Chairman to serve in the role of founder of the
Israeli subsidiary of the Company (the “Israeli Subsidiary”) and as an active
director of the Israeli Subsidiary and upon his appointment as a director of the
Company, as the Chairman of the Board of the Company; and

B. The Chairman and the Company wish to formally record the terms and conditions
upon which the Chairman will be employed by the Company and that each of the
Company and the Chairman have agreed to the terms and conditions set forth in
this Agreement, as evidenced by their execution hereof; and

C. The Chairman has significant experience and has previously negotiated with
several potential clients of the Company in the past and thus has established
relationships with such potential clients and will consequently reinitiate such
relationships with the goal of beginning negotiations in order to have the
Company sign commercial agreements with such potential clients; and

D. “PDD” means a document, prepared by an outsourced professional entity that
presents information on the essential technical and organizational aspects of a
project activity and is used for the registration of the project with the
UNFCCC. The PDD contains information on the project activity, the approved
baseline methodology applied to the project activity, and the approved
monitoring methodology applied to the project. It discusses and justifies the
choice of baseline methodology and the applied monitoring concept, including
monitoring data and calculation methods.

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

--------------------------------------------------------------------------------

2

ARTICLE 1
CONTRACT FOR SERVICES

1.1

Engagement of Chairman. The Company hereby agrees to employ the Chairman in
accordance with the terms and provisions hereof.

        (a)

Term. Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement will commence on the date of execution
hereof (the “Commencement Date”) and will continue for a period of two (2) years
from the Commencement Date (the “Term”). The Term will terminate immediately
unless the following conditions are satisfied on or before April 15, 2010 or on
an extended date as per 1.1(b) below, and in such case, this Agreement will be
null and void ab initio:

        (i)

the Company, as a result of the Chairman’s efforts, has entered into two (2)
fully-executed agreements with two separate parties, each unrelated and arm’s
length to each other and to the Chairman, for carbon credit services; and

        (ii)

the Company, as a result of the Chairman’s efforts, has entered into two (2)
signed memorandums of understanding with two separate parties, each unrelated
and arm’s length to each other and to the Chairman, for carbon credit services;

        (b)

However, notwithstanding the above, if receipt of $500,000 less legal fees
deducted (to a maximum of $50,000) necessary for the operation of the activities
of the Israeli Subsidiary via a shareholders loan or capital injection by the
Company (the “Funds”) in the bank account of the Israeli subsidiary of the
Company (the “Bank Account”) is delayed beyond March 1, 2010, then the date of
April 15TH 2010, shall be extended on a day for day basis, until the funds are
received in the Bank Account.

        1.2

Service. The Chairman agrees to faithfully, honestly and diligently serve the
Company and to devote the Chairman’s time, attention and best efforts to further
the business and interests of the Company during the Term. The Company
acknowledges that the Chairman is engaged in other business activities that
commenced prior to this agreement and the Chairman declares that these other
activities will not be an obstacle to the commitments he is undertaking under
this agreement.

        1.3

Duties. The Chairman’s services hereunder will be provided on the basis of the
following terms and conditions:

       

(a)

Reporting directly to the Board of Directors of the Company, the Chairman will
serve as the Chairman of the Board of the Company;


--------------------------------------------------------------------------------

3

  (b)

The Chairman will be a member of the Board, and will be a partner with the Chief
Executive in achieving the organization's mission.

        (c)

The Chairman will provide leadership to the Board of Directors, to set policy
and to whom the Chief Executive is accountable. The Chairman will chair meetings
of the Board after developing the agenda with the Chief Executive.

        (d)

The Chairman will discuss issues confronting the organization with the Chief
Executive Officer. He will help, guide and mediate Board actions with respect to
organizational priorities and governance concerns. The Chairman will review with
the Chief Executive Officer any issues of concern to the Board and monitor
financial planning and financial reports. The Chairman will formally evaluate
the performance of the Chief Executive Officer and informally will evaluate the
effectiveness of the Board members.

        (e)

The Chairman will assist the Chief Executive Officer to plan and direct the
organization's activities to achieve stated/agreed targets and standards for
financial and trading performance, quality, culture and legislative adherence.
He will recruit, select and develop Chairman team members and direct functions
and performance via the Chairman team.

        (f)

The Chairman will together with the Chief Executive Officer play a leading role
in fundraising activities.

        (g)

The Chairman will faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Chairman will provide any other services not
specifically mentioned herein, but which by reason of the Chairman’s capability,
the Chairman knows or ought to know to be necessary to ensure that the best
interests of the Company are maintained.

        (h)

The Chairman will assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Company.

        (i)

The Chairman will report the results of his duties hereunder to the Company as
it may request from time to time.

        (j)

The Chairman will serve as an active director of the Israeli Subsidiary.

ARTICLE 2
COMPENSATION

2.1

Remuneration.

      (a)

For services rendered by the Chairman during the Term, the Chairman will be paid
a monthly remuneration, payable within 10 days after the end of each month
against an invoice, at a gross monthly rate of US$10,000 + VAT (the “Fee”).
Subsequently, the Fee will increase to a gross monthly rate of USD $15,000 + VAT
upon the completion of PDDs for two projects. The Fee will be paid in NIS
translated pursuant to the official representative rate of exchange of the US$
as published by the Bank of Israel on the payment date. Any deductions required
to be made by the Company and submitted to relevant tax or other authorities
will be deducted at source. Payments may be made through the Israeli subsidiary
of the Company.


--------------------------------------------------------------------------------

4

(b)

The Chairman’s position with the Company is included among the positions of
management or those requiring a special degree of personal trust, and the
Company is not able to supervise the number of working hours of the Chairman;
therefore the provisions of the Israel Hours of Work and Rest Law - 1951, will
not apply to the Chairman and he will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement.

      2.2

Stock Options.

      (a)

“Chairman’s Stock Options”: For the purposes of this Agreement, “Chairman’s
Stock Options” means nine (9%) percent of the common shares in the capital of
the Company as of the Effective Date to vest in accordance with this paragraph
2.2 and the Company’s Stock Option Plan.

      (b)

As of the Commencement Date, the Company will grant to the Chairman the
Chairman’s Stock Options, exercisable at a price of $0.001 per share for a term
of two years from the Commencement Date. At the end of each 3 months’ employment
hereunder, 12.5% of the Chairman’s Stock Options shall vest. Other than in
paragraph 2.2(c), common shares issued on exercise of the Chairman’s Stock
Options may not be sold for two years after the Effective Date.

      (c)

Notwithstanding the foregoing, all of the Chairman’s Stock Options will vest
upon: (i) the Company ending the Chairman’s employment pursuant to paragraph 5.3
hereunder without cause; or (ii) an event of a merger or acquisition by a third
party of substantially all the Company or other “exit event” for all
shareholders of the Company (each such event an “Exit”), in which Exit the
Chairman will be entitled to exercise his Chairman’s Stock Options and join with
customary rights of “tag-along” and shall consequently be entitled to sell the
entirety of his common shares at the Exit price per share of the selling
shareholders in such Exit. Notwithstanding section (ii) above, in the event of
an Exit where the Chairman is requested to remain employed by the Company on
terms no less favorable to him than under this Agreement but he refuses to
remain so employed, the Chairman’s Stock Options will vest as per paragraph
2.2(b).

      (d)

The terms regarding the Chairman’s Stock Options shall be documented in a formal
option agreement between the Company and the Chairman in the form appended as
Schedule “A” to be executed simultaneously with this Agreement.


--------------------------------------------------------------------------------

5

2.3

Incentive Plans The Chairman will be entitled to participate in any bonus plan
or incentive compensation plans for its employees, adopted by the Company.

    2.4

Expenses. The Chairman will be reimbursed by the Company for all reasonable
business expenses incurred by the Chairman and pre-approved by the board in
connection with his duties within previously approved budgets upon submission of
a monthly statement of expenses. This includes, but not only, payments of
expenses incurred when traveling abroad, per diem payments for travel abroad
according to the rules set forth by the Israeli Tax Authorities and others.

    2.5

Vacation; Recreation Pay. The Chairman will be entitled to cumulative paid
vacations of twenty (20) days per year. In addition, the Chairman will be
entitled to sick leave according to applicable law, but will not be entitled to
Recreation Pay. The Chairman will not be entitled to any other benefits
whatsoever.

    2.6

Annual Review. The compensation payable and the method of payment to the
Chairman under this Article 2 will be reviewed after 1 year from the date of
this agreement by the Board of the Company.

ARTICLE 3
INSURANCE AND BENEFITS

3.1

Liability Insurance Indemnification. The Company will insure the Chairman
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

ARTICLE 4
CONFIDENTIALITY AND NON-COMPETITION

4.1

Maintenance of Confidential Information.

      (a)

“Confidential Information”: For the purposes of this Agreement, “Confidential
Information” shall include all information of a confidential nature, that has
been or will be disclosed to the Chairman by the Company or any person or entity
on its behalf, and includes, without limitation, any and all developments, trade
secrets, inventions, innovations, techniques, processes, formulas, drawings,
designs, products, systems, creations, improvements, documentation, data,
specifications, technical reports, customer lists, supplier lists, distributor
lists, distribution channels and methods, retailer lists, reseller lists,
employee information, financial information, sales or marketing plans,
competitive analysis reports and any other thing or information whatsoever,
whether copyrightable or uncopyrightable or patentable or unpatentable.


--------------------------------------------------------------------------------

6

(b)

The Chairman acknowledges that, in the course of employment hereunder, the
Chairman will, either directly or indirectly, have access to and be entrusted
with Confidential Information (whether oral, written or by inspection) relating
to the Company or its respective affiliates, associates or customers.

      (c)

The Chairman acknowledges that the Company’s Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly, the Chairman covenants and agrees that, during the Term and for a
period of two years thereafter, the Chairman will keep in strict confidence the
Company’s Confidential Information and will not, without prior written consent
of the Company, disclose, use or otherwise disseminate the Company’s
Confidential Information, directly or indirectly, to any third party.

      (d)

The Chairman agrees that, upon termination of his services for the Company, he
will immediately surrender to the Company all Company Confidential Information
then in his possession or under his control.

      4.2

Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

      (a)

is available to the public generally;

      (b)

becomes part of the public domain through no fault of the Chairman;

      (c)

is already in the lawful possession of the Chairman at the time of receipt of
the Company’s Confidential Information; or

      (d)

is compelled by applicable law to be disclosed, provided that the Chairman gives
the Company prompt written notice of such requirement prior to such disclosure
and provides assistance at the request and expense of the Company, in obtaining
an order protecting the Company’s Confidential Information from public
disclosure.

      4.3

Fiduciary Obligation. The Chairman declares that the Chairman’s relationship to
the Company is that of fiduciary, and the Chairman agrees to act towards the
Company and otherwise behave as a fiduciary of the Company.


--------------------------------------------------------------------------------

7

4.4

Non Competition. The Chairman agrees and undertakes that he will not, so long as
he is employed by the Company and for a period of 12 months following
termination of his employment for whatever reason, directly or indirectly, as
owner, partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company’s business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within 12 months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company’s Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Chairman may own securities of any corporation which is engaged in
such business and is publicly owned and traded but in an amount not to exceed at
any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

        4.5

No Solicitation.

        (a)

“Customer”: For the purposes of this Agreement, “Customer” means any Person who
is, at any time during the Term and for a period of 12 months following
termination of the Chairman’s employment for any reason, a customer of the
Company or any of its affiliates that the Chairman knew or ought reasonably to
have known was a customer of the Company or any of its affiliates, or any Person
with whom contact is made during such period for the purpose of persuading such
Person to become a customer of the Company or any of its affiliates, provided
that the Chairman knew or ought reasonably to have know such contact was made.

        (b)

“Person”: For the purposes of this Agreement, “Person” means an individual,
corporation, partnership, trustee, trust, unincorporated association,
organization, syndicate, joint venture, limited liability company, executor,
administrator or other legal or personal representative, government entity or
any other entity recognized by law.

        (c)

The Chairman covenants and undertakes that he will not, at any time during the
Term and for a period of 12 months following termination of his employment for
any reason, directly or indirectly, in any way:

        (i)

solicit, hire or engage the services of any employee or consultant the Company
or its affiliates or persuade or attempt to persuade any such individual to
terminate his employment or relationship with the Company or any of its
Affiliates;

        (ii)

persuade or attempt to persuade any Customer to restrict, limit or discontinue
purchasing or retaining the services provided by the Company or any of its
affiliates to any such Customer or to reduce the amount of business which any
such Customer has customarily done, or contemplates doing, with the Company or
any of its affiliates in respect of the Company’s business, or to solicit or
take away, or attempt to solicit or take away, from the Company or any of its
affiliates any of its Customers in respect of the Company’s business.


--------------------------------------------------------------------------------

8

4.6

Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Chairman of any of the provisions contained in this
Article 4 will result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Chairman agrees that, in the event of any such
violation or threatened violation, the Company will, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

    4.7

Reasonable Restrictions. The Chairman agrees that all restrictions in this
Article 4 are reasonable and valid in order to protect the business and
proprietary interests of the Company, both as to the duration of time and any
geographic limitation therein provided, based on the present business, plans and
prospects of the Company and that compliance with the provisions of this
Agreement will be unduly burdensome on him or deprive him of a means of
livelihood.

ARTICLE 5
TERMINATION

5.1

Definitions

        (a)

“Cause”: For the purposes of this Agreement, “Cause” means that the Chairman
has:

        (i)

committed an intentional act of fraud, embezzlement or theft in connection with
the Chairman’s duties or in the course of the Chairman’s employment with the
Company;

        (ii)

intentionally and wrongfully damaged property of the Company, or any of its
respective affiliates, associates or customers;

        (iii)

intentionally or wrongfully disclosed any of the Confidential Information;

        (iv)

made material personal benefit at the expense of the Company without the prior
written consent of the management of the Company;

        (v)

accepted shares or options or any other gifts or benefits from a vendor without
the prior written consent of the management of the Company;

        (vi)

fundamentally breached any of the Chairman’s material covenants contained in
this Agreement; or


--------------------------------------------------------------------------------

9

(vii)

willfully and persistently, without reasonable justification, failed or refused
to follow the lawful and proper directives of the Company specifying in
reasonable detail the alleged failure or refusal and after a reasonable
opportunity for the Chairman to cure the alleged failure or refusal.

          (b)

“Terminated For No Cause”. For the purposes of this Agreement, “Terminated For
No Cause” means any event of termination that is not a result of the events
described in clause 5.1(a) above.

          (c)

“Intentional”: For the purposes of this Agreement, an act or omission on the
part of the Chairman will not be deemed “intentional,” if it was due to an error
in judgment or negligence, but will be deemed “intentional” if done by the
Chairman not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

          (d)

“Disability”: For the purposes of this Agreement, "Disability" will mean any
physical or mental illness or injury as a result of which the Chairman remains
absent from work for a period of six (6) successive months, or an aggregate of
six (6) months in any twelve (12) month period. Disability will occur upon the
end of such six-month period.

5.2 Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company without notice, for Cause or in the event of the Disability
of Chairman.

5.3 Termination For No Cause. This agreement may be Terminated For No Cause by
any of the parties with a prior notice of 6 months if terminated within a period
of 24 months from the closing date or with a notice of 3 months if terminated
after 24 months from the closing date. During the notice period, both parties to
this Agreement will fulfil their duties and obligations under this Agreement.

5.4 Severance for Termination With Cause. If the Company terminates the
Chairman’s employment for Cause, then the Company will not be obligated to pay
the Chairman any severance payments or provide any notice whatsoever to the
Chairman.

5.5 Limitation of Damages. It is agreed that, in the event of termination of
employment, neither the Company, nor the Chairman will be entitled to any
notice, or payment in excess of that specified in this Article 5.

5.6 Return of Materials. Within three (3) days of any termination of employment
hereunder, or upon any request by the Company at any time, the Chairman will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
“assets” include, without limitation, hardware, software, keys, security cards
and backup tapes that were provided to the Chairman either for the purpose of
performing the employment services

--------------------------------------------------------------------------------

10

hereunder or for any other reason. The Chairman acknowledges that the Company’s
Confidential Information and the assets are proprietary to the Company, and the
Chairman agrees to return them to the Company in the same condition as the
Chairman received such Confidential Information and assets.

5.7 Effect of Termination. Sections 4, 5.5 and 8.11 hereto will remain in full
force and effect after termination of this Agreement, for any reason whatsoever

ARTICLE 6
MUTUAL REPRESENTATIONS

6.1

The Chairman represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

      (a)

will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound, and

      (b)

do not require the consent of any person or entity.

      6.2

The Company represents and warrants to Chairman that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof

      (a)

will not constitute a default under or conflict with any agreement of other
instrument to which it is a party or by which it is bound, and

      (b)

do not require the consent of any person of entity.

      6.3

Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

ARTICLE 7
NOTICES

7.1

Notices. All notices required or allowed to be given under this Agreement must
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

        (a)

in the case of the Company, to:

Blue Sphere Corporation
409 - 4th Floor, Tsui King House
Choi Hung Estate
Hong Kong
Attn: Cally Lai

--------------------------------------------------------------------------------

11

  (b)

and in the case of the Chairman, to 6 Hayarkon St. Haifa.

      7.2

Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

ARTICLE 8
GENERAL

8.1

Entire Agreement. As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
employment of the Chairman by the Company are null and void. The parties hereto
agree that they have expressed herein their entire understanding and agreement
concerning the subject matter of this Agreement and it is expressly agreed that
no implied covenant, condition, term or reservation or prior representation or
warranty will be read into this Agreement relating to or concerning the subject
matter hereof or any matter or operation provided for herein.

    8.2

Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement will apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

    8.3

Further Assurances. Each party hereto will promptly and duly execute and deliver
to the other party such further documents and assurances and take such further
action as such other party may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.

    8.4

Waiver. No provision hereof will be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent. A waiver by a party of any
provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.

    8.5

Amendments in Writing. No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.

    8.6

Assignment. Except as herein expressly provided, the respective rights and
obligations of the Chairman and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, enure to the benefit of and be binding upon the
Chairman and the Company and their permitted successors or assigns.


--------------------------------------------------------------------------------

12

Nothing herein expressed or implied is intended to confer on any person other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

    8.7

Severability. In the event that any provision contained in this Agreement is
declared invalid, illegal or unenforceable by a court or other lawful authority
of competent jurisdiction, such provision will be deemed not to affect or impair
the validity or enforceability of any other provision of this Agreement, which
will continue to have full force and effect.

    8.8

Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.

    8.9

Number and Gender. Wherever the singular or masculine or neuter is used in this
Agreement, the same will be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.

    8.10

Time. Time is of the essence in this Agreement.

    8.11

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Israel applicable therein, and each of the parties
hereto expressly attorns to the jurisdiction of the courts of the State of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement will be the applicable Tel-Aviv court.


--------------------------------------------------------------------------------

13

8.12

Enurement. This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Chairman and the personal legal
representatives of the Chairman.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Per: /s/ Cally Ka Lai Lai   [exhibit10-1x13x1.jpg]   Blue Sphere Corporation  
Eli Weinberg         Name: Cally Ka Lai Lai             Title:    

 

--------------------------------------------------------------------------------